             Case 2:20-cv-01244-NJK Document 35 Filed 08/31/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
 8   TAMMY MICHELLE FRANCHIA,                                Case No.: 2:20-cv-01244-NJK
 9          Plaintiff,                                                  ORDER
10   v.                                                             [Docket No. 31]
11   COMMISSIONER OF SOCIAL SECURITY,
12          Defendant.
13         On August 11, 2021, Plaintiff filed a motion for attorneys’ fees and costs pursuant to the
14 Equal Access to Justice Act (“EAJA”). Docket No. 31. Subsequently, on August 20, 2021, the
15 parties filed a joint stipulation for the same attorneys’ fees and costs. Docket No. 33. The Court
16 denied the stipulation on August 23, 2021. Docket No. 34. The subsequent stipulation supersedes
17 the original motion. Accordingly, the Court hereby DENIES as moot the original motion for
18 attorneys’ fees and costs. Docket No. 31.
19         IT IS SO ORDERED.
20         Dated: August 31, 2021
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
